TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 16, 2013



                                     NO. 03-12-00752-CV


                             Nicolas Dominic Taboada, Appellant

                                                v.

             Austin Police Department and Southside Wrecker, Inc., Appellees




      APPEAL FROM JUSTICE COURT PRECINCT 4 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




THIS CAUSE having this day come on to be considered, and the Court being of the opinion that

it is without jurisdiction of the cause and that the appeal should therefore be dismissed for want

of jurisdiction: IT IS ACCORDINGLY considered, adjudged and ordered that the appeal is

dismissed for want of jurisdiction. It FURTHER appearing to the Court that the appellant is

indigent and unable to pay costs, that no adjudication as to costs is made; and that this decision

be certified below for observance.